Citation Nr: 1738786	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-13 067	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus as due to undiagnosed illness or in the alternative, as secondary to service connected neutropenia and/or service connected systemic lupus erythematosus with Sjögren's syndrome. 

2.  Entitlement to service connection for hypogonadism as due to undiagnosed illness or in the alternative, as secondary to service connected neutropenia and/or service connected systemic lupus erythematosus with Sjögren's syndrome

3.  Entitlement to service connection for a pituitary condition include as due to undiagnosed illness or in the alternative, as secondary to service connected neutropenia and/or service connected systemic lupus erythematosus with Sjögren's syndrome

4.  Entitlement to service connection for bilateral pes planus as due to undiagnosed illness or in the alternative, as secondary to service connected neutropenia and/or service connected systemic lupus erythematosus with Sjögren's syndrome.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).
6.  Entitlement to an initial evaluation in excess of 10 percent for service-connected neutropenia.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1988 to July 1992, including the Persian Gulf War.  He also has reported service in the United States Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006, April 2008 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case is now under the jurisdiction of the Atlanta, Georgia RO.

A Travel Board hearing was held at the RO in July 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In February 2013, the Board remanded these claim for further development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.

The Board notes that the most recent October 2016 VA Supplemental Statement of the Case (SSOC) did not include the appeal for tinnitus.  There is no indication from the claims file that the Veteran has withdrawn the appeal, and as noted below, the Board finds the August 2016 examination provide on this issue probative.  Since the Board has decided to grant this benefit, the lack of SSOC is deemed harmless.

The issues of the issues of (1) entitlement to service connection for bilateral pes planus, to include as secondary to service-connected neutropenia and/or service-connected systemic lupus erythematosus with Sjögren's syndrome, (2) entitlement to service connection for hypogonadism, to include as due to undiagnosed illness, or in the alternative, as secondary to service-connected neutropenia and/or service-connected systemic lupus erythematosus with Sjögren's syndrome, (3) entitlement to service connection for a pituitary disorder, to include as due to undiagnosed illness, or in the alternative, as secondary to service-connected neutropenia and/or service-connected systemic lupus erythematosus with Sjögren's syndrome, (4) entitlement to an initial evaluation in excess of 10 percent for service-connected neutropenia, and (5) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT


Tinnitus is etiologically related to the Veteran's service connected systemic lupus erythematosus with Sjögren's syndrome.





CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1101, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since the Board is granting the Veteran's appeal for tinnitus there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.303 (2016).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).
 
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996)

Merits

The Veteran contends that his tinnitus is either related to acoustic trauma in service or his service connected systemic lupus erythematosus with Sjögren's syndrome.  Upon review of the claims file, the Board finds that the evidence supports the Veteran's contention that his tinnitus is related to his systemic lupus erythematosus with Sjögren's syndrome.  

The August 2016 VA examination provided a diagnosis of tinnitus and the record reflects that he is service connected for systemic lupus erythematosus with Sjögren's syndrome.  Turning to the only remaining issue, the medical nexus establishing a connection between the two, the Board finds that the opinion from the August 2016 examiner is probative.  The examiner found that there was no evidence that the Veteran's tinnitus was related to acoustic trauma, but did find that there is a link between systemic lupus erythematosus with Sjögren's syndrome and tinnitus.  Considering the foregoing, the Board finds that service connection is warranted for the Veteran's tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim.  Upon review of the claims file, the Board has found that substantial compliance with the Board's February 2013 remand directive was not completed. 

ACDUTRA and INACDUTRA Records Not Collected

In the February 2013 remand, the Board directed the RO to contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, and other appropriate locations to locate the Veteran's reserve personnel records and reserve treatment records.  In a July 26, 2016 correspondence to the Veteran, the RO detailed action which they had undertaken to retrieve these records.  These actions included contacting the NPRC on April 2016 and again on June 2016.  These actions did not include a request to the RMC or the Veteran's reserve unit.  Therefore, the Board finds that the Board's remand directive was not fulfilled and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Outstanding VA Treatment Records

The Board notes that in December 2008 the Veteran provided an August 1994 correspondence sent to him by the Augusta, Georgia VA Medical Center (VAMC) which detailed that he recently participated in the Veteran Affairs Persian Gulf Registry.  In the upper right hand corner of this correspondence, the Veteran had written "sought answers and aid from VA immediately after getting out due to morphing conditions."  He continued on the left hand of the page and wrote "[b]etween 1992-1996 continued in Navy Reserve United located in Augusta, Georgia. Drilled with Navy reserves in Augusta, GA.  I requested and/or sought aid for illnesses and symptoms occurring while in and/or shortly after getting out."  Given the Veteran statement surrounding seeking aid from VA immediately upon separation, the lack of any VA treatment records from this time, and the fact that the Veteran had written these statement on an August 1994 correspondence from VA, the Board finds that the appropriate measures should be undertaken to obtain and associate VA treatment records from the Veteran during this time to include from the VAMC in Augusta, Georgia.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).
Additionally, the VA treatment records have a significant gap from January 2012 to January 2015.  From the time the records stop and start again, the Veteran appears to have continued treatment at the Atlanta VAMC.  As the record does not contain any attempt to collect these records, the Board finds that AOJ should take appropriate measures to obtain and associate VA treatment records from the Atlanta VAMC from January 2012 to January 2015.  Likewise, as it appears, the Veteran has continued care at the Atlanta VAMC as indicated from the January 2016 VA treatment note, the RO should take appropriate measures to update the VA treatment records in the claims file accordingly.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2016); Bell v. Derwinski, supra.

The Veteran in an August 2014 VA application for TDIU wrote that additional VA treatment records from 2006 to present which are pertinet to his claim were available at the (1) West Palm Beach VA Medical Center, (2) Wm. Jennings Bryan Dorn VA Medical Center in Columbia, South Carolina, which do not appear to have been collected.  See Id.


Inadequate VA Examinations: Pituitary Hypogonadism Disability

By way of context, in November 2007, the Veteran was provided a "Gulf War Guidelines Exam;" wherein he was provided a diagnosis of "pituitary hypogonadism" by history.  (Empahsis added).  This examiner noted that a history of this disorder was mentioned in a "physician note of rheumatologist 04/18/07" This examiner went on to suggest a consultation with an Endocrinologist which, from the record, was never conducted.  However, in December 11, 2008 a VA treatment note includes a reference to hypogonadism due to "hypopit."  Later, the Board in a February 2013 remand directed that a new VA examination be provided to the Veteran.

The AOJ scheduled this VA examination in September 2016, upon review of this examination the Board finds that it is, in part, inadequate.  The examiner first provides a diagnosis of hypogonadism in 2007 and then later notes that the Veteran was again provided a diagnosis of hypogonadism in February 2011 from his primary care provider.  However, the examiner then concludes that he cannot conclusively establish a diagnosis of this disability although noting that the medical records document ongoing treatment for the disability with testosterone.  The examiner attempts to explain that the only way to conclusively establish a diagnosis of hypogonadism would for the Veteran to stop testosterone therapy for the disability and wait for three months, and even this interruption of treatment may not be conclusive given the Veteran long history of treatment for the disease.  

In sum, the examiner's position is that the treatment the Veteran is receiving for his hypogonadism prevents a conclusive diagnosis, and even stopping the treatment may not lead to a conclusive diagnosis because of the length of his treatment for the disability.  Looking through the VA treatment records, the Board notes that hypogonadism appears in the Veteran's VA treatment records as recently as January 2016 as an active problem.  Thus, the Board finds that given the prior diagnosis in 2007 and February 2011, the Veteran's continued treatment of hypogonadism, and the notation as recently as January 2016 that this disability is an active problem provide a strong indication of a current disability, and the VA examiner's position, that he is being treated for a disability that he does not have, is not supported by the evidence.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate); see also Stegall v. West, 11 Vet. App. 268 (1998) (remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.)  As such, the Board finds a new VA examination is warranted.

Issue Statement of the Case for an Initial Increased Rating in Excess of 10 for Neutropenia

The Board in the February 2013 remand instructed the AOJ to provide the Veteran and his representative a Statement of the Case (SOC) addressing the issue of entitlement to an initial evaluation in excess of 10 percent for service connected neutropenia.  The claims file does not contain evidence that an SOC was dispatched to the Veteran on this issue, and the Supplemental State of the Case (SSOC) did not include the issue.  See Stegall v. West, supra; see also Manlincon v. West, 12 Vet. App. 238 (1999).  As such, the AOJ should ensure that a SOC is dispatched to the Veteran and his representative.

TDIU Intertwined

The development requested in connection with the foregoing claims could have bearing on whether an award of TDIU is proper. Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims. See Tyrues v. Shinseki, 23 Vet. App. 166, 177  (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the (1) Augusta, Georgia VAMC and all associated outpatient center and clinics.  In particular the AOJ should retrieve VA treatment records from 1992 to 1997.  Additionally, VA treatment records should be collected from the Atlanta, Georgia VAMC and all associated outpatient center and clinics.  In particular the AOJ should retrieve VA treatment records from January 2012 to January 2015 and from January 2016 to present.  

VA treatment records should be collected from the (1) West Palm Beach VA Medical Center, (2) Wm. Jennings Bryan Dorn VA Medical Center in Columbia, South Carolina from 2006 to present.


2.  Contact Records Management Center (RMC) and any other appropriate location, to request the complete reserve personnel records and reserve treatment records of the Veteran. 

The RO/AMC should also request verification of the dates the Veteran served in United States Naval Reserves to include the dates for each period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) that he attended.  The RO/AMC should prepare a summary of such dates. 

As set forth in 38 U.S.C.A. § 5103A (b)(3) and 38 C.F.R. § 3.159 (c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken. 

All efforts to obtain these records should be memorialized in the Veteran's VA claims file.

3.  Schedule the Veteran for an examination to determine the current nature and etiology of his claimed pituitary disorder and hypogonadism.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history of his hypogonadism, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to address the following: 

a. Provide or rule out a current diagnosis of hypogonadism.  If this diagnosis is ruled out, reconcile this with the November 2007 Gulf War Registry examination report which reflects a diagnosis of pituitary hypogonadism, December 11, 2008 VA treatment note and any private medical evidence submitted by the Veteran. 

b. If hypogonadism is diagnosed, provide an approximate date of onset. 

c. If hypogonadism is diagnosed, opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is related to active service or any incident of service, to include undiagnosed illness. 

d. If hypogonadism is diagnosed and the above opinion is negative, then opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypogonadism is caused or aggravated by neutropenia, a pituitary disorder, and/or systemic lupus erythematosus with Sjögren's syndrome.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

e. Provide or rule out a current diagnosis of a pituitary disorder.  If this diagnosis is ruled out, reconcile this with the November 2007 Gulf War Registry examination report which reflects a diagnosis of pituitary hypogonadism, December 11, 2008 VA treatment note and any private medical evidence submitted by the Veteran. 

f. If a pituitary disorder is diagnosed, provide an approximate date of onset. 

g. If a pituitary disorder is diagnosed, opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is related to active service or any incident of service, to include undiagnosed illness. 

h. If a pituitary disorder is diagnosed and the above opinion is negative, opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a pituitary disability is caused or aggravated by neutropenia and/or systemic lupus erythematosus with Sjögren's syndrome. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner is advised that the Veteran is a "Persian Gulf Veteran" who served in Saudi Arabia during the Persian Gulf War.  A complete rationale must be provided for any opinions expressed.

4. Schedule the Veteran for an examination to determine the current nature and etiology of his bilateral pes planus.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to address the following: 

Is it at least as likely as not (50 percent probability or more) that  the Veteran's pes planus began in service, was caused by service or is otherwise related to service?

If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral pes plan was caused or aggravated by his service-connected neutropenia and/or systemic lupus erythematosus with Sjögren's syndrome.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

4. Thereafter, readjudicate the Veteran's claims to establish service connection which have been remanded and referred in light of all of the evidence of record. 

5. Thereafter, complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history. 

6. Thereafter, schedule the Veteran for an appropriate VA examination to address the functional effects of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A copy of the complete VA claims file should be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file.

When addressing the functional effects on his ability to secure or follow a substantially gainful occupation, the examiner may consider the Veteran's level of education, special training, and previous work experience, but may not consider his age or the impairment caused by nonservice-connected disabilities.  

In addressing the functional effects, the examiner should comment on the February 2008 correspondence from Dr. Barron and Dr. Christiansen on the effects of his service connected disability and occupational ability.

7.  After verifying the Veteran's current address, provide the Veteran and his representative a statement of the case (SOC) addressing the issue of entitlement to an initial evaluation in excess of service-connected neutropenia.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless he perfects his appeal.

8. Thereafter, readjudicate all of the Veteran's claims in light of the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case at his most recent, verified address of record.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


